Title: From George Washington to Henry Laurens, 13 August 1778
From: Washington, George
To: Laurens, Henry


          
            Sir,
            Head Quarters White Plains Aug. 13th 1778
          
          I have the honor to transmit you a letter from General Sullivan, which, from the
            tardiness of the expresses, is but just come to hand—I suppose it gives Congress the
            same information communicated to me; but lest there should be any particulars mentioned
            in his letter to me, which may not be contained in the one to you, I am induced to
            accompany the latter with a copy of the former.
          The papers sent from Congress to Head Quarters and returned, respecting the case of
            Major General St Clair, will be wanted immediately, as it is probable his trial will now
            very speedily come on.
          I beg you will excuse the trouble, I give you, in requesting you will favour me, in
            your next with copies of the resolve of Congress, for raising the regiment of Artillery
            in Virginia, and appointing Col: Harrison to the command of it, and of another passed
            the latter end of 76, for raising three batalions of Continental Artillery. Some disputes about rank have arisen which make these
            resolutions necessary; and it happens, that my papers of that period are absent. With
            the utmost respect I have the honor to be Sir Your most Obedt servt
          
            Go: Washington
          
          
          
            P.S. I request you will be pleased to forward the inclosed to Mr Serjeant
              without delay.
          
        